         Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
BRAKEER NEWSOME,                                   )
                                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
        vs.                                        )   Civil Action No. 18-317
                                                   )
TEAGARDEN, CARTER, C. R. SMITH,                    )
and SGT. CRAIG BOWLIN,                             )
                                                   )
                                                   )
                 Defendants.                       )

                                    MEMORANDUM OPINION

        Pending before the Court in this prison civil rights lawsuit is a motion for summary

judgment filed by the Defendants. For the reasons that follow, the motion will be denied.

   I.         RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

        In his Amended Complaint, pro se Plaintiff Brakeer Newsome (“Newsome”), alleged that

various state officials and staff employed by the Pennsylvania Department of Corrections (“DOC”)

(collectively, “Defendants”) violated his constitutional rights during his incarceration at State

Correctional Institute (“SCI”) Greene. (ECF No. 32.)

        According to Newsome, SCI Greene Corrections Officers Teagarden (“CO Teagarden”),

Carter (“CO Carter”), C. R. Smith (“CO Smith”) and two unidentified officers (Lt. John Doe and

Sgt. John Doe), used excessive force against him during an incident that occurred on April 24,

2017 (the “April Incident”). (Id. at 4–6.) At a subsequent disciplinary hearing with respect to the

April Incident, Hearing Officer Benner sentenced Newsome to 180 days in disciplinary custody

without reviewing the video footage of the incident. (Id. ¶ 47.) Additionally, Newsome alleged

that SCI Greene Superintendent Gilmore and DOC Secretary Wetzel did not respond appropriately

to his appeals. (Id. ¶¶ 48–52.)
        Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 2 of 11




       Defendants later filed a motion seeking partial dismissal of the Amended Complaint. (ECF

No. 36.) In the opinion resolving Defendants’ motion, the Court explained that, when the Amended

Complaint is liberally construed, Newsome claims that:

       (1) CO Teagarden, CO Carter, CO Smith, Lt. John Doe, and Sgt. John Doe violated
       his Eighth Amendment rights by using excessive force during the April Incident,

       (2) Hearing Officer Benner violated his Fourteenth Amendment due process rights
       by rendering a decision against him at a disciplinary hearing without first reviewing
       the video of the April Incident,

       (3) Superintendent Gilmore either did not respond to or denied his grievance in
       which he had challenged Hearing Officer Benner’s decision, and

       (4) Secretary Wetzel knew about Defendants’ violations but refused to reply to
       Plaintiff’s appeal, denied any relief, and later placed him on restricted release
       because of the April Incident.

(ECF No. 47 at 6–7.)

       The Court granted Defendants’ motion and dismissed Newsome’s claims against

Defendants Wetzel, Benner, and Gilmore as well as all official capacity claims against the

remaining Defendants. (ECF No. 48.) Therefore, the only remaining claims were Newsome’s

individual capacity claims against CO Teagarden, CO Carter, CO Smith, Lt. John Doe, and Sgt.

John Doe based on their alleged use of excessive force against Newsome in violation of his Eight

Amendment rights. Those claims proceeded to discovery.

       On March 18, 2020, Newsome filed a Second Amended Complaint in which he identified

the two John Doe Defendants as Lt. Efaw and Sgt. Craig Bowlin (“Sgt. Bowlin”), substituted their

names in the pertinent paragraphs of the Amended Complaint, and amended his claim for relief

accordingly. (ECF No. 62.) Because the filing of the Second Amended Complaint inadvertently

revived all of the claims that had been previously dismissed, Defendants again moved for partial

dismissal. (ECF No. 65.)




                                                2
           Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 3 of 11




         In an order dated April 6, 2020, the Court granted Defendants’ motion based on the reasons

previously stated in the opinion addressing their first partial motion to dismiss. (ECF No. 69.) The

Court again dismissed Newsome’s claims against Defendants Wetzel, Benner, and Gilmore, and

his officially capacity claims against Defendants CO Teagarden, CO Carter, CO Smith, Lt. Efaw,

and Sgt. Bowlin. (Id. at 2.)

         CO Teagarden, CO Carter, CO Smith, Lt. Efaw, and Sgt. Bowlin have now moved for

summary judgment based solely on administrative exhaustion grounds. (ECF No. 75.) Their

motion is fully briefed (ECF Nos. 76–78, 80–82).

   II.      STANDARD OF REVIEW

         Summary judgment is appropriate when the moving party establishes “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A genuine issue of material fact is one that could affect the outcome of

litigation. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). However, “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

genuine issue for trial.” N.A.A.C.P. v. North Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d

Cir. 2011) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

         The initial burden is on the moving party to adduce evidence illustrating a lack of genuine

triable issues. Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 323–24 (1986)). Once the moving party satisfies its burden, the

non-moving party must present sufficient evidence of a genuine issue of material fact that

precludes summary judgment. Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (citing




                                                  3
         Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 4 of 11




Matsushita Elec. Indus. Co., 475 U.S. at 587). When considering the parties’ arguments, the court

is required to view all facts and draw all inferences in the light most favorable to the non-moving

party. Id. (citing United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)). The benefit of the doubt

will be given to allegations of the non-moving party when in conflict with the moving party’s

claims. Bialko v. Quaker Oats Co., 434 F. App’x 139, 141 n.4 (3d Cir. 2011) (citing Valhal Corp.

v. Sullivan Assocs., 44 F.3d 195, 200 (3d Cir. 1995)).

       Nonetheless, a well-supported motion for summary judgment will not be defeated where

the non-moving party merely reasserts factual allegations contained in the pleadings. Betts v. New

Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (citing Williams v. Borough of West

Chester, 891 F.2d 458, 460 (3d Cir. 1989)). The non-moving party must resort to affidavits,

depositions, admissions, and/or interrogatories to demonstrate the existence of a genuine issue.

Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 773 (3d Cir. 2013) (citing Celotex

Corp., 477 U.S. at 324).

       “[P]ro se litigants are held to a lesser pleading standard than other parties.” Fed. Express

Corp. v. Holowecki, 552 U.S. 389, 402 (2008). “A document filed pro se is to be liberally construed

and . . . must be held to less stringent standards than formal pleadings drafted by lawyers[.]”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citation and quotation marks omitted); see

also Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011) (“The obligation to liberally construe a

pro se litigant’s pleadings is well-established.”).




                                                      4
            Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 5 of 11




    III.      DISCUSSION

           Defendants contend that they are entitled to judgment as a matter of law because Newsome

failed to properly exhaust his administrative remedies and, therefore, procedurally defaulted on his

claims against them.1

           The Prison Litigation Reform Act (“PLRA”) prohibits an inmate from bringing any action

concerning prison conditions absent exhaustion of available administrative remedies. 42 U.S.C. §

1997e(a). This exhaustion requirement applies to “all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The PLRA further mandates that

inmates must properly exhaust administrative remedies before filing suit in federal court.

Woodford v. Ngo, 548 U.S. 81, 93 (2006). “Proper exhaustion demands compliance with an

agency’s deadlines and other critical procedural rules because no adjudicative system can function

effectively without imposing some orderly structure on the course of its proceedings.” Id. at 91.

Accordingly, “it is the prison’s requirements, and not the PLRA, that define the boundaries of

proper exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007).

           “Of course, exhaustion applies only when administrative remedies are ‘available.’” Shifflett

v. Korszniak, 934 F.3d 356, 365 (3d Cir. 2019). A prison’s administrative remedies are not truly

available when “the procedure ‘operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates,’ where it is ‘so opaque that it becomes,

practically speaking, incapable of use,’ or ‘when prison administrators thwart inmates from taking




1
  Although Defendants seek summary judgment on Newsome’s Eighth Amendment and
Fourteenth Amendment claims, the only claim that remains in this lawsuit is their alleged excessive
use of force during the April Incident in violation of Newsome’s Eight Amendment rights.
Accordingly, the Court limits its analysis to that claim.


                                                    5
         Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 6 of 11




advantage of a grievance process through machination, misrepresentation, or intimidation.’” Id.

(quoting Ross v. Blake, 136 S. Ct. 1850, 1859–60 (2016)).

       Since “prison grievance procedures supply the yardstick for measuring procedural

default[,]” the starting point of the Court’s analysis is the policy in place that governs reporting of

abuse by inmates, which in this case is the DOC’s Inmate Grievance System Policy (“Grievance

Policy”). Spruill v. Gillis, 372 F.3d 218, 231 (3d Cir. 2004). The Grievance Policy outlines a three-

tier grievance procedure. See Inmate Grievance System—DC-ADM 804, Pa. Dep’t. of Corr. (May

1, 2015) (“DC-ADM 804”).2

       First, to initiate a claim, an inmate files Form DC-804, Part 1 with the facility grievance

coordinator within 15 working days of an incident. Id. § 1.A. The inmate must sign and date the

form and include a short description of the incident and other basic information. Id. Additionally,

the inmate must “specify whether he seeks compensation or other legal relief normally available

from a court” in his initial grievance. Id. The facility grievance coordinator then assigns a tracking

number and, if the form is compliant, designates a staff member to serve as the grievance officer

for its resolution. Id. § 1.C.1&3. Second, if the grievance is denied, the inmate must appeal to the

facility manager. Id. § 2.A. Finally, if the appeal is denied, the inmate appeals a second time to the

Secretary’s Office of Inmate Grievances and Appeals (“SOIGA”). Id. § 2.B.1. SOIGA must then

respond with a final resolution. Id. § 2.B.2.

       A review of Newsome’s grievance record reflects that he followed the Grievance Policy’s

three-tier procedure to final resolution. (ECF Nos. 78-2 (“Grievance Record”).) He filed Form DC-

804, Part 1 on May 12 (11 working days after the April Incident). (Id. at 2.) After his grievance



2
 The Grievance Policy is accessible at: http://www.cor.pa.gov/About%20Us/Documents/DOC%
20Policies/804%20Inmate%20Grievances.pdf.



                                                  6
         Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 7 of 11




was denied (id at 8), Newsome appealed to the facility manager. (Id. at 10–11.) That appeal was

also denied. (Id. at 14.) Although not included in the Grievance Record, it appears that Newsome

filed a second appeal to SOIGA, which also was ultimately denied. (Id. at 18.)

        Defendants maintain that Newsome procedurally defaulted for two reasons. First, they

argue that because Newsome only named CO Carter and CO Smith in his grievance, he is barred

from bringing suit against CO Teagarden, Lt. Efaw, and Sgt. Bowlin. Second, Defendants contend

that Newsome is procedurally barred from bringing this this lawsuit because the only relief he

requested in his grievance was the preservation of the camera footage of the April Incident.

        Defendants’ first argument in unavailing because the “primary purpose of a grievance is to

alert prison officials to a problem, not to provide personal notice to a particular official that he may

be sued.” Jones, 549 U.S. at 219 (quoting Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir. 2004)).

Therefore, “exhaustion is not per se inadequate simply because an individual later sued was not

named in the grievances.” Id. Indeed, Newsome could not have named all the individuals involved

in the April Incident in his grievance because there is no evidence that he was aware of their

identity at that time.3 Because Newsome’s grievance alerted DOC officials of the nature of his

claim regarding Defendants’ use of excessive force during the April Incident, he is not barred from

bringing suit against CO Teagarden, Lt. Efaw, and Sgt. Bowlin even though they were not named

in his grievance.

        Defendants’ second argument in untenable for three reasons. First, while the Grievance

Policy and the instructions in Form DC-804, Part 1 required Newsome to state all relief that he

was seeking, a review of Newsome’s grievance reflects that he did not seek any relief. (Grievance




3
  As reflected in his original Complaint, Newsome named two “John Doe” defendants who have
since been identified during discovery in this case as Lt. Efaw and Sgt. Bowlin.


                                                   7
         Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 8 of 11




Record at 2.) Indeed, the grievance officer who denied Newsome’s grievance also noted that “[n]o

specific relief was requested.” (Id. at 8.) Therefore, the factual premise of Defendants’ second

argument, that the only relief Newsome requested was the preservation of the camera footage, is

not supported by the record.

       Second, because Newsome’s grievance was procedurally defective, the facility grievance

coordinator erred in designating a grievance officer to resolve it. See DC-ADM 804 § 1.C.3. Under

the Grievance Policy, the grievance should have been rejected and returned to Newsome with an

explanation for the rejection, that is, his failure to request any relief, so that he could resubmit the

grievance within five working days of the rejection notice date. Id. §§ 1.C.4; 1.A.20. Because

Newsome was never given this opportunity, Defendants cannot now argue that he has procedurally

defaulted on his claim.

       Finally, the record reflects that the DOC’s administrative remedies were not “available” to

Newsome. The Grievance Policy is not the only policy implicated in this lawsuit. At the time of

the April Incident, the DOC also had an Inmate Abuse Policy (“Abuse Policy”) in place. See

Inmate Abuse—DC-ADM 001, Pa. Dep’t. of Corr. (Nov. 24, 2014) (“DC-ADM 001”).4 The Abuse

Policy defines “abuse” to include conduct by an employee that involves “the use of excessive

force” or “the improper use of force” upon an inmate. Id., Glossary of Terms. Under the Abuse

Policy, an inmate can report abuse in one of three ways:

       (1) report it verbally or in writing to any staff member,

       (2) file a grievance in accordance with the Grievance Policy, or




4
 The Abuse Policy is accessible at: https://www.cor.pa.gov/About%20Us/Documents/DOC%20
Policies/001%20Inmate%20Abuse.pdf


                                                   8
         Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 9 of 11




       (3) report it in writing to DOC’s Office of Special Investigations and Intelligence (“OSII”).

Id. § IV.D.

       The procedures manual for the Abuse Policy provides that when a complaint of abuse is

received, a prison staff member “shall complete” Form DC-121 (Report of Extraordinary

Occurrence—Part 3, Employee Report of Incident). Id., Inmate Abuse Procedures Manual § 1.B.1.

That form then must be distributed to a supervisor and the facility’s Security Office. Id. Once the

form is received by the Security Office, the incident “shall be investigated and an investigative

report shall be compiled” for submission to OSII. Id. § 1.C.c&e. Under the Abuse Policy, for

purposes of this investigation, the Security Office is required to interview the inmate complainant

and obtain a written statement from him following the interview. Id. § 1.C.c(1).

       When construed in the light most favorable to Newsome, the record reflects that he brought

his complaint to the attention of DOC staff under the Abuse Policy prior to filing his grievance.

On May 2, 2017, Hearing Officer Benner sentenced Newsome to disciplinary custody for his

involvement in the April Incident. (ECF No. 78-1 at 3, 6.) That same day, Newsome appealed the

decision in writing. (ECF No. 82-3 at 2.) Newsome’s appeal details his excessive force claim in

accordance with the Abuse Policy. (Id.) Even his grievance, which was filed on May 11, 2017,

reflects that he “talked to anyone that [he] could” before filing the grievance. (Grievance Record

at 2.) Yet, the record fails to show that the DOC staff followed up on Newsome’s verbal and written

reports of abuse under the Abuse Policy.

       The day Newsome filed his grievance, the grievance coordinator informed him that his

allegations of abuse would be investigated in accordance with the Abuse Policy.5 (Grievance


5
  If an inmate elects to report the alleged abuse by filing a grievance in accordance with the
Grievance Policy, the allegations of abuse are still handled in accordance with the Abuse Policy’s
procedures governing investigations. See DC-ADM 804 § 1.D.2 (“A grievance dealing with


                                                9
        Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 10 of 11




Record at 4.) Four months later, Newsome had not been advised about the status of this

investigation. (Id. at 6.) He reached out to the grievance coordinator on September 12, 2017,

expressing his frustration due to the delay and stated that he had yet to hear from SCI Greene’s

Security Office or the OSII. (Id.) The next day Newsome’s grievance officer informed him that:

       Upon receipt[,] your complaint was elevated to an allegation of abuse. The
       investigation was monitored and tracked by the OSII thru its conclusion. Upon final
       review of the investigation by the OSII, it was determined that your allegation is
       “unfounded” and without merit. As a result, your grievance is denied in its entirety.

(Id. at 8.) The facility manager upheld the denial without providing any further explanation. (Id.

at 14.) Ultimately, SOGIA also denied Newsome’s appeal. (Id. at 18.)

       While SOIGA’s chief grievance officer informed Newsome that “his allegations were

investigated in accordance with the procedures set forth in the [Abuse Policy]” (id.), it is unclear

how the DOC was able to complete this investigation without interviewing Newsome given that

the Abuse Policy mandates such an interview. Based on this record, the only conclusion that the

Court can draw is that although Newsome sought relief under both the Grievance Policy and the

Abuse Policy, there was no remedy “available” to him under either policy. This is so because the

DOC’s procedures operated “as a simple dead end” and Newsome was unable to take advantage

of the grievance process due to “machination [and] misrepresentation” by DOC staff. Shifflett, 934

F.3d at 365 (quoting Ross, 136 S. Ct. at 1859–60).

       Because “exhaustion applies only when administrative remedies are available,” id. at 365,

Defendants’ contention that Newsome procedurally defaulted on his claim necessarily fails.




allegations of abuse shall be handled in accordance with [the Abuse Policy].”); DC-ADM 001 §
1.B.2 (“A grievance dealing with the allegations of abuse shall be handled in accordance with this
procedures manual.”).


                                                10
         Case 1:18-cv-00317-PLD Document 83 Filed 02/23/21 Page 11 of 11




   IV.      CONCLUSION

         Based on the foregoing, Defendants’ motion for summary judgment will be denied.



Dated February 23, 2021                    BY THE COURT:


                                            /s/ Patricia L. Dodge
                                            PATRICIA L. DODGE
                                            United States Magistrate Judge




                                              11
